DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 7, 9, 17, and 18 are objected to because of the following informalities: the claims recite “identify a cognitive disorder based the cognitive state” which should read “based on”.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 17 recite the limitation “the proposition density value being indicative of a rate of ideas expressed per the unit of text”. “Rate”, however, refers to some value changing over some distance or period of time. Thus, it is uncertain what is meant by “rate” in the context of a unit of text, and the Specification appears to be silent on any sort of distance or period of time. Furthermore, by definition, a proposition density value is the number of ideas expressed per certain number of words (see Chand et al. (2012) on p. 7 in which idea density is the “number” of ideas per amount of words), not a “rate” as claimed. Therefore, for purposes of examination, the interpretation that “rate” refers to “number” has been taken.
Claim 7 is rejected for at least by virtue of dependency on claim 6, and for failing to cure the deficiencies of claim 6.
Claims 10-12 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what is being claimed with regards to the challenge response, in particular what is meant by the limitation “a challenge response including one or more words at conflict” in Claims 10 and 19. The Specification also appears to not have a consistent definition, in which case it almost appears that the user provides the incorrect answer to a response (see, e.g., Specification, [0032], where conflicting terms are “Kuta Beach” and “Bali”; and “Waikiki Beach” versus “Kuta Beach”).
Claims 11 and 20 further add to the uncertainty in the meaning of “conflict”, as the challenge term and alternative term are in conflict within the challenge response; yet it is unclear based on the Specification how the user would be providing both “Kuta Beach”/ “Bali” within the same answer response, and similarly “Waikiki Beach” versus “Kuta Beach” within the same answer response to result in a challenge response including both the challenge term and alternative term in conflict.
Claim 12 is rejected for at least by virtue of dependency on claim 10 upon which it depends upon, and for failing to cure the deficiencies of claim 10.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more.
The claims recite a mental task or process. In particular, independent claims 1 and 13 recite the limitations of classifying one or more words based on a syntactic function to form classified words; identifying subsets of words constituting portions of sentences to form identified portions of sentences; and identifying a source of the alpha-numeric text, characterizing one or more subsets of the alpha-numeric text and the identified portion of sentences to form characterized data associated with data representing a value indicative of a cognitive state, the characterized data being a function of the source of the alpha-numeric text. Dependent claims 2 and 14 recite identifying multiple sources of the alpha-numeric text. Dependent claims 11 and 20 recite identifying a challenge term and an alternative term at conflict; and modifying a value associated corresponding by an amount indicative of the issue of memory recall. Such steps encompass an evaluation, observation, or judgment, which falls under the “Mental Processes” grouping of abstract ideas.
Dependent claims 3 and 14 recite implementing a weighting factor associated corresponding to each of the multiple sources of the alpha-numeric text. This is a type of mathematical calculation which falls under the “Mathematical concepts” grouping of abstract ideas, or alternatively an evaluation, observation, or judgment which falls under the “Mental Processes” grouping of abstract ideas.
Dependent claims 5-9 and 16-18 collectively recite calculating various values and correlating those values as indicative of a cognitive state to determine the cognitive state; and identifying a cognitive disorder based on the cognitive state. The calculations of various values recite mathematical calculations which falls under the “Mathematical concepts” grouping of abstract ideas, or alternatively an evaluation, observation, or judgment which falls under the “Mental Processes” grouping of abstract ideas. Correlating those values as indicative of a cognitive state to determine the cognitive state, and identifying a cognitive disorder based on the cognitive state, encompasses an evaluation, observation, or judgment, which fall under the “Mental Processes” grouping of abstract ideas.

Because the claims cover performance of the limitation in the mind but for the recitation of generic computer components, the claims fall within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

The judicial exception is not integrated into a practical application of the idea. The claims recite various computing hardware components (processor, memory), which are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
	Because a majority of the claim limitations encompass mental tasks or processes, and are recited at a high level of generality, steps such as “receiving data” (independent claims 1 and 13), “generating an electronic message as a notification” (independent claims 1 and 13), “receiving data” (dependent claims 10 and 19), and “causing presentation of a portion of a user interface” (dependent claim 12) are nothing more than insignificant extra-solution activities, which describe a nominal or tangential addition to the claim that is unrelated to how—by what particular process or structure—any of the identification, classification, calculating, and correlating steps (which are directed to mathematical concepts and/or mental processes) are performed in a specific, technical manner by a computer.
	Similarly, because the various claim steps are recited at a high level of generality, the various types of data involved the steps do nothing more than add insignificant field-of-use limitations, describing only the context rather than a particular manner of achieving the result, e.g., the alpha-numeric text (various claims); that the cognitive state includes one or more cognitive states including Alzheimer’s disease, etc. (dependent claims 4 and 15); that a challenge response is being received (claims 10 and 19); that the type of user input relates to confirming whether a challenge term should be replaced by an alternative term (dependent claim 12); etc. Such limitations do not describe how—by what particular process or structure—any of the identification, classification, calculating, and correlating steps (which are directed to mathematical concepts and/or mental processes) are performed in a specific, technical manner by a computer.
	In a similar vein as the insignificant “field-of-use” limitations described above, the claims variously recite additional elements that are nothing more than minimal narrowing of what are still otherwise abstract ideas. In particular, the independent claims recite that an electronic message is generated as a notification (the notification step being an insignificant post-solution activity; minimal narrowing of an insignificant limitation does not amount to significantly more); that multiple sources are identified (dependent claims 2 and 14), that a weighting factor is implemented for each of the multiple sources (dependent claims 3 and 14); that a linguistic measure is computed (dependent claims 5 and 16), that a proposition density value is computed (dependent claims 6 and 17); that a developmental level is calculated (dependent claims 8 and 18);  are nothing more than minimal narrowing of what are still mathematical concepts and/or mental processes. Such steps, at best, do nothing more than attempt to limit the claims to a particular technological field or field-of-use limitation, and do not move the claims outside the abstract realm.
	Lastly, with regards to dependent claim 12 in which a user interface is used to include a user input for confirmation of a certain action, is nothing more than an attempt to limit the claims to a particular technological field, and thus does not amount to significantly more.1
	
	The claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. The steps of receiving data and generating a notification or outputting a presentation, are nothing more than well-understood, routine, and conventional activities. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data”).
	Even when viewed as an ordered combination, the claims do nothing more than recite a series of abstract steps at a high level of generality, rendering a majority of the additional elements involving various types of data as nothing more than insignificant field-of-use limitations and/or attempts to narrow the claims to a particular technological field, in addition to insignificant extra-solution activities. However, as a whole, the claims and their additional elements do not describe how—by what particular process or structure—any of the identification, classification, calculating, and correlating steps (which are directed to mathematical concepts and/or mental processes) are performed in a specific, technical manner by a computer. Thus, when excluding the insignificant extra-solution activities, field-of-use limitations, and generic computing components, the claims do nothing more than recite a series of steps that can be practically performed in the mind of a person. The claims therefore, as a whole, do not recite anything beyond what can be practically performed in the mind. Accordingly, the claims recite an abstract idea.
Thus, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirst et al. (“Hirst”) (US 2013/0297216 A1).
	Regarding claim 1: Hirst teaches A method comprising:
	receiving data representing alpha-numeric text forming words constituting one or more sentences (Hirst, [0050], where samples of speech or writing are collected and stored. See Hirst, [0075], where texts are broken down to sentence segments (i.e., “text forming words constituting one or more sentences”). See Hirst, [0089-0090], where richness of vocabulary is measured via word-frequency profile based on word-type to word-token ratios (i.e., “alpha-numeric text forming words”));
	classifying one or more words based on a syntactic function to form classified words at a processor configured to analyze the data representing the alpha-numeric text (Hirst, [0107-0108], where the system may recognize proportions of word class in terms of both word-tokens and word-types, as well as changes in the proportions of nouns, pronouns, content verbs, adjectives, and adverbs (i.e., implying a classification of the words into certain classes, i.e., “based on a syntactic function”));
	identifying subsets of words constituting portions of sentences to form identified portions of sentences (Hirst, [0083], where a corpus of spontaneous speech and/or writing samples associated with an individual is analyzed, including parsing the one or more samples based on the grammar of the sample to generate language portions for analysis (i.e., “identified portions of sentences”), where the language portions are analyzed to identify language constructs typical of dementia and/or AD. See Hirst, [0134] and [0163], where a parse tree is generated for each sentence including the part-of-speech tagging as a subprocess (i.e., “identifying subsets of words constituting portions of sentences”) for performing lexical and syntactic analysis);
	identifying a source of the alpha-numeric text (Hirst, [0118], where separate syntactic analysis may be performed on quoted-dialogue portions of a sample and the narrative portions of the sample, the “quoted-dialogue portion” of a sample analogous to one source, and the “narrative portions” of the sample analogous to a second source) ;
	executing instructions at the processor to characterize one or more subsets of the alpha-numeric text and the identified portions of sentences to form characterized data associated with data representing a value indicative of a cognitive state (Hirst, [0051], where the system may identify signs of mental illness by identifying lexical and syntactic markers, including the use of parse tree pattern matching to indicate a D-level, where the D-level is indicative of syntactic complexity (Hirst, [0122]), and syntactic complexity may be reduced in Alzheimer’s disease (Hirst, [0057]) (i.e., the D-level being “data representing a value indicative of a cognitive state”). See also Hirst, [0130-0131], where a pattern matching algorithm may be applied to syntactic measures such as D-Level score and passive proportion to assign scores to sentences (i.e., “data representing a value indicative of a cognitive state”) that match predefined patterns where each pattern may describe the structural, syntactic, and lexical properties required in a matching parse tree), the characterized data being a function of the source of the alpha-numeric text (Hirst, [0118], where separate syntactic analysis may be performed on quoted-dialogue portions of a sample and the narrative portions of a sample2 (i.e., “source of the alpha-numeric text”). See also Hirst, [0058-0059], where measures and markers for determining persons affected by cognitive decline, mental illness, etc. may be amended from handwritten letters from earlier decades to address linguistic characteristics of new types of communication media, such as shorthand communication in text messages, Twitter, etc. (i.e., “source of the alpha-numeric text”)); and
	generating [a report] describing one of a subset of cognitive states (Hirst, [0056], [0096] and [0126-0128], where collectively, the lexical and syntactic measures applied by the analyzer may generate results, including detection or diagnosis results and trend information to develop insights into development of cognitive deficits or mental illness (Hirst, [0173-0175]) (i.e., “describing one of a subset of cognitive states”), including a determination as to whether a person is affected by dementia and/or Alzheimer’s disease (i.e., cognitive disorders). The determinations may be presented to a user.
Although Hirst does not appear to explicitly state that an electronic message as a notification is generated (but rather a report is generated), one of ordinary skill in the art would have been suggested by Hirst, [0174] (where an alert, i.e., “notification”) may be sent to a health care provider of the user in accordance with a trigger) to modify Hirst to include an electronic message as a notification with the motivation of providing the convenience of automatically alerting the user that report results were available (instead of a user having to continually check the system for whether the results were available or not)).
Although Hirst does not appear to explicitly state that the first and second source are from two distinct sources, Hirst is analogous to the claimed invention in that both the claimed source and Hirst’s type of sample (i.e., narrative or dialogue) result in specific types of analyses performed on those types of samples (i.e., narrative and dialogue are analyzed differently, as in the claimed invention). Therefore, one of ordinary skill in the art would have been suggested to modify Hirst to identify a source that is entirely narrative or entirely dialogue, each of which are analyzed differently, with the motivation of more accurately diagnosing/detecting mental illness or cognitive deficits.

	Regarding claim 2: Hirst teaches The method of claim 1 wherein identifying the source of the alpha-numeric text further comprises: identifying multiple sources of the alpha-numeric text (Hirst, [0118], where separate syntactic analysis may be performed on quoted-dialogue portions of a sample and the narrative portions of the sample, the “quoted-dialogue portion” of a sample analogous to one source, and the “narrative portions” of the sample analogous to a second source).

	Regarding claim 3: Hirst teaches The method of claim 2 wherein executing instructions at the processor to form the characterized data as a function of the source comprises:
	implementing a weighting factor associated corresponding to each of the multiple sources of the alpha-numeric text (Hirst, [0118], where separate syntactic analysis may be performed on quoted-dialogue portions of a sample and the narrative portions of the sample. Based on the characteristics of dialogue, the proportion of dialogue in each sample may partly determine the complexity scores for the sample).
	Although Hirst does not appear to explicitly state that a weighting factor is applied, Hirst’s suggestion that the proportion of dialogue in each sample may partly determine the complexity scores for the sample, implies some degree of influence. Therefore, one of ordinary skill in the art would have found it obvious to modify Hirst to explicitly include a weighting factor (e.g., having an inversely proportional weight for speech, since speech has shorter sentences, fewer embedded clauses, less complex grammar, and more fragments (Hirst, [0118]) with the motivation of more accurately capturing syntactic complexity based on a combination of various types of language expression.

	Regarding claim 4: Hirst teaches The method of claim 1 wherein the value indicative of the cognitive state includes one or more cognitive states including Alzheimer's disease, chronic traumatic encephalopathy ("CTE"), and age-related cognitive decline (Hirst, [0046-0047], where the system enables the definition of a set of linguistic markers for one or more cognitive deficits or mental illnesses. See, e.g., Hirst, [0087], where the system detects lexical and/or syntactic changes in a person’s language expression that suggest cognitive deficit or mental illness, such as dementia or Alzheimer’s disease (Hirst, [0051])). 

	Regarding claim 5: Hirst teaches The method of claim 1 wherein executing the instructions at the processor to form characterized data comprises:
	computing a linguistic measure to form the value indicative of the cognitive state (Hirst, [0126], where collectively, the lexical and syntactic measures applied by the analyzer may generate results, including a determination as to whether a person is affected by dementia and/or Alzheimer’s disease). 

	Regarding claim 6: Hirst teaches The method of claim 5 wherein computing a linguistic measure comprises:
	calculating data representing a proposition density value per unit of text, the proposition density value being indicative of a rate of ideas expressed per the unit of text (Hirst, [0076], where textual analysis tools may utilize particular measures and markers to analyze one or more samples on a sentence-by-sentence basis (i.e., “per unit of text”). See Hirst, [0057], where measures of propositional density or idea density may be used in the analysis (i.e., “calculating data representing a proposition density value”). Note that propositional density or idea density refer to the same concept3 corresponding to the number of ideas expressed4, and thus Hirst’s disclosed “propositional/idea density” is indicative of a rate of ideas expressed as claimed). 

	Regarding claim 7: Hirst teaches The method of claim 6 further comprising:
	correlating the proposition density value as the value indicative of the cognitive state to a subset of proposition density values to determine the cognitive state (Hirst, [0083], where language portions are analyzed to identify language constructs typical of dementia and/or Alzheimer’s disease (AD) (i.e., “correlating…[measures] to determine the cognitive state”5). See Hirst, [0086], where the system utilizes results between two or more samples, whether within a single analysis or between analyses of samples, may be compared. The system may include specific target, or ranges of results, and may use these targets or ranges as the basis for a comparison of the results of one or more samples, or one or more analysis (i.e., “correlating the…value…to a subset of…values”). Comparisons may generally be utilized as an indication as to whether lexical or syntactic measures based on a sample (including measures of propositional density or idea density; see Hirst, [0057]) represent evidence that should be utilized in a determination that a person may be affected by dementia or AD (i.e., “[determining] the cognitive state”)); and
identifying a cognitive disorder based the cognitive state (Hirst, [0083], where language portions are analyzed to identify language constructs typical of dementia and/or Alzheimer’s disease (AD) (i.e., determining that the language construct is not normal, as it is typical of dementia and/or AD, thus corresponding to the claim limitation of “[determining] the cognitive state”), and analyzed against one or more criteria based on use of language and associated with dementia and/or AD as to generate one or more analysis results for enabling a diagnosis for dementia and/or AD for the individual (i.e., “identifying a cognitive disorder”—the diagnosis itself—“based [on] the cognitive state”)). 

	Regarding claim 8: Hirst teaches The method of claim 5 wherein computing a linguistic measure comprises:
	calculating data representing a developmental level value per unit of text, the developmental level value being indicative of grammatical complexity per the unit of text (Hirst, [0076], where textual analysis tools may utilize particular measures and markers to analyze one or more samples on a sentence-by-sentence basis (i.e., “per unit of text”). See Hirst, [0122], where the system uses pattern-matching to determine whether a parse tree matches the constructions indicative of each D-level (i.e., “developmental level”)6 which ranks sentence types of increasing syntactic complexity. See Hirst, [0051], where lexical and syntactic markers may include grammatical complexity (and thus by extension, the D-level indicates grammatical complexity, as claimed)). 

	Regarding claim 9: Hirst teaches The method of claim 8 further comprising:
	correlating the developmental level value as the value indicative of the cognitive state to a subset of developmental level values to determine the cognitive state (Hirst, [0083], where language portions are analyzed to identify language constructs typical of dementia and/or Alzheimer’s disease (AD) (i.e., “correlating…[measures] to determine the cognitive state”7). See Hirst, [0086], where the system utilizes results between two or more samples, whether within a single analysis or between analyses of samples, may be compared. The system may include specific target, or ranges of results, and may use these targets or ranges as the basis for a comparison of the results of one or more samples, or one or more analysis (i.e., “correlating the…value…to a subset of…values”). Comparisons may generally be utilized as an indication as to whether lexical or syntactic measures based on a sample (including measures of D-level relating to syntactic markers of complexity; see Hirst, [0051] and [0122] above) represent evidence that should be utilized in a determination that a person may be affected by dementia or AD (i.e., “[determining] the cognitive state”)); and
identifying a cognitive disorder based the cognitive state (Hirst, [0083], where language portions are analyzed to identify language constructs typical of dementia and/or Alzheimer’s disease (AD) (i.e., determining that the language construct is not normal, as it is typical of dementia and/or AD, thus corresponding to the claim limitation of “[determining] the cognitive state”), and analyzed against one or more criteria based on use of language and associated with dementia and/or AD as to generate one or more analysis results for enabling a diagnosis for dementia and/or AD for the individual (i.e., “identifying a cognitive disorder”—the diagnosis itself—“based [on] the cognitive state”)). 

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.
Note that Hirst teaches An apparatus comprising: a memory including executable instructions; and a processor, responsive to executing the instructions, is configured to [implement the claimed steps] (Hirst, [0194], where the system may be implemented as a computer device including a central processing unit (CPU) (i.e., “processor”) connected to a storage unit 104 and random access memory (i.e., “memory”), where the application program 103 may be stored in storage unit 104 and loaded into memory 106 as required (i.e., “a memory including executable instructions”)).

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claims 2 and 3, and is rejected for the same reasons.

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 16: Claim 16 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claims 6 and 7, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claims 8 and 9, and is rejected for the same reasons.


Claims 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirst et al. (“Hirst”) (US 2013/0297216 A1), in view of Forcke et al. (“Forcke”) (US 2015/0120081 A1).
	Regarding claim 10: Hirst teaches The method of claim 1, but does not appear to explicitly teach further comprising: receiving data representing a subset of alpha-numeric text as a challenge response including one or more words at conflict, the challenge response indicative of an issue of memory recall.
	Forcke teaches receiving data representing a subset of alpha-numeric text as a challenge response including one or more words at conflict (Forcke, [0050-0053], where the system offers a series of challenge questions to a person to determine the person’s cognitive state, where the person’s responses are received as input. The system draws cognitive state conclusions from a combination of qualitative and substantive answers, e.g., an incorrect substantive answer (i.e., “one or more words at conflict”) may be an indicator of below-threshold cognitive state, despite the person usually getting the answer correctly (i.e., “challenge response”). See Hirst, [0050], where samples of speech or writing are collected and stored (where samples of speech are translated into appropriate text; see, e.g., Hirst, [0070])), the challenge response indicative of an issue of memory recall (Forcke, [0016], where delayed responses, incorrect responses to known situations, forgetting a goal or objective, and forgetting or incorrectly remembering a task or a location are example consequences of being in a below-threshold cognitive state).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Hirst and Forcke (hereinafter “Hirst as modified”) with the motivation of assessing the cognitive state of persons suffering from some type of diminished cognitive ability (Forcke, [0003]) in a non-invasive and more convenient manner, e.g., as opposed to scans being performed or blood being drawn.

	Regarding claim 11: Hirst as modified teaches The method of claim 10 further comprising:
	identifying a challenge term and an alternative term at conflict; and modifying a value associated corresponding by an amount indicative of the issue of memory recall (Forcke, [0051-0053], where the system draws cognitive state conclusions from a combination of qualitative and substantive answers, e.g., an incorrect substantive answer (i.e., “alternative term at conflict”) may be an indicator of below-threshold cognitive state, despite the person usually getting the answer correctly (i.e., “challenge term”). When cognitive state conclusions drawn from the indicators exceed a limit, the component associates a cognitive state with the person at that given time with greater than a threshold degree of confidence, e.g., a limit is passed or reached when two biometric sensor readings are beyond acceptable limits and the person answers at least three questions with dissatisfactory qualitative or substantive answers (i.e., “modifying a value associated corresponding by an amount indicative of the issue of memory recall”)).
	Although Forcke pertains to answers being correct or incorrect, one of ordinary skill in the art would have been suggested to modify Forcke to include conflicting terms within the same answer with the motivation of expanding the types of responses that may possibly be considered as “delayed” responses, i.e., below-threshold cognitive states (Forcke discloses in [0016] that delayed responses are example consequences of being in a below-threshold cognitive state).

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 10, and is rejected for the same reasons.

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 11, and is rejected for the same reasons.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hirst et al. (“Hirst”) (US 2013/0297216 A1), in view of Forcke et al. (“Forcke”) (US 2015/0120081 A1), in further view of Rossides (“Rossides”) (US 6,131,085 A).
	Regarding claim 12: Hirst as modified teaches The method of claim 10 but does not appear to explicitly teach further comprises: causing presentation of a portion of a user interface to include a user input to confirm whether a challenge term ought to be replaced by an alternative term.
	Rossides teaches causing presentation of a portion of a user interface to include a user input to confirm whether a challenge term ought to be replaced by an alternative term (Rossides, [14:3-7], where the supplier enters a command to correct an answer, where the system inputs the supplier’s answer and replaces the current answer with the supplier’s answer).
	Although Rossides does not appear to explicitly state that a user interface is presented to a user, one of ordinary skill in the art would have found it obvious to modify Rossides to explicitly include a user interface presented to a user with the motivation of providing more easy and intuitive manner for users to perform certain commands. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Hirst as modified and Rossides with the motivation of taking into account that there may be multiple answers to a single question, as opposed to assuming that there is a simple one-to-one correspondence of question-to-answers.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the enclosed 892 form.
Brown et al. (2008) (“Automatic Measurement of Propositional Idea Density from Part-of-Speech Tagging”) is cited to show that idea density and proposition density refer to the same concept, i.e., number of expressed propositions divided by the number of words. 
Chand et al. (2012) (“Analysis of Idea Density (AID)”) is cited to show that idea density refers to the number of ideas. 
Covington et al. (2006) (“How complex is that sentence? A proposed revision of the Rosenberg and Abbeduto D-Level Scale”) is cited to show that cited reference Hirst’s disclosure of a D-level stands for “developmental level”, as claimed. 
The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
2 July 2022




    
        
            
        
            
        
            
    

    
        1 Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 121 USPQ2d 1928 (Fed. Cir. 2017) at p. 24 (“…the claimed invention does not recite any particular unique delivery of information through this mobile interface. Rather, it merely recites retrieving the information through the mobile interface. Nor do the claims describe how the mobile interface communicates with other devices or any attributes of the mobile interface, aside from its broadly recited function. Thus, the mobile interface here does little more than provide a generic technological environment to allow users to access information. And as we have previously observed, ‘[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet…”)
        2 Hirst explains in the same cited par. [0118] that the reason for this separate syntactic analysis is due to spoken dialogue tending to have lower complexity, with shorter sentences, fewer embedded clauses, less complex grammar, and more fragments.
        3 See Brown et al. (2008) “Automatic Measurement of Propositional Idea Density from Part-of-Speech Tagging” under [Idea density] (“Idea density (also known as proposition density or P-density) is the number of expressed propositions divided by the number of words…”)
        4 See Chand et al. (2012) “Analysis of Idea Density (AID): A Manual” on p. 7 (“After extracting ideas using the system outlined in this manual, we calculate idea density as the number of ideas per 10 words, based on a single speech sample…”)
        5 Identifying language constructs that are typical of persons with some sort of cognitive deficit or mental illness implies the detection of an abnormality, i.e., “determining the cognitive state” as claimed.
        6 D-Level stands for “developmental level”. See Covington et al. (2006). “How complex is that sentence? A proposed revision of the Rosenberg and Abbeduto D-Level Scale” on p. 1 (“Rosenberg and Abbeduto (1987) surveyed research on language acquisition and constructed a seven-step developmental level (D-Level) scale to rate sentence complexity…”)
        7 Identifying language constructs that are typical of persons with some sort of cognitive deficit or mental illness implies the detection of an abnormality, i.e., “determining the cognitive state” as claimed.